Citation Nr: 1635867	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) from November 17, 2010, to December 11, 2012.

2.  Entitlement to a TDIU from December 12, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1984 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

The pertinent appeal period begins on November 17, 2010, the date of the Veteran's application for a TDIU, as there were no pending appeals in relation to any of her service-connected disabilities at that time.  As reflected on the title page, the Board has bifurcated the Veteran's claim, distinguishing the periods from November 17, 2010, to December 11, 2012 and since December 12, 2012, as additional development is required on the former portion of the claim while a favorable decision on the latter portion is warranted at this time.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

The issue of entitlement to a TDIU from November 17, 2010, to December 11, 2012 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  As of December 12, 2012, the Veteran met the schedular criteria for a TDIU.

2.  The Veteran has been unable to obtain or secure a substantially gainful occupation as result of service-connected disabilities since December 12, 2012.



CONCLUSION OF LAW

The criteria for a schedular TDIU are met from December 12, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that she is unable to work as a result of the combined effect of her service-connected disabilities.  See June 2011 Notice of Disagreement.  She states that constant pain from arthritis prevents restful sleep, and that pain affects her ability to concentrate.  See April 2012 VA Form 9.  She indicates that she has been unable to work since October 2008, when she separated from active duty.  See November 2010 VA Form 21-8940.  She has four years of college education, attended human resources officer school, and was a human resources specialist for her entire military career.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities affecting a single body system (e.g. orthopedic) will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a)(3).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the Veteran meets the schedular criteria for a TDIU on December 12, 2012.  On that date, her service-connected disabilities included orthopedic disabilities of degenerative disc disease of the thoracolumbar spine, rated as 40 percent; osteoarthritis of the right and left knees, each rated as 10 percent; osteoarthritis of the right and left hand, each rated as 10 percent; left elbow epicondylitis, rated as 10 percent; and limitation of motion of the left index, left long, right index, and right long fingers, each rated as 10 percent.  Additionally, she was service-connected for overactive bladder, rated as 20 percent; adjustment disorder with depression, rated as 10 percent; and gastroesophageal reflux disease (GERD), costochondritis, hypertension, left thyroid echoic nodule, migraine headaches, and limitation of motion of the right little, right ring, left little, and left ring fingers, each rated as noncompensable.  The Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) secondary to the combined evaluation of her orthopedic disabilities as one single disability and a total evaluation of 90 percent for all of her service-connected disabilities.

Further, the Veteran last engaged in substantial gainful employment in October 2008.  See November 2010 VA Form 21-8940.  She was provided VA contract examinations in December 2012 and January 2013.  The December 2012 examiner indicated that she had difficulty with standing and sitting for long periods of time due to her back disability, difficulty with standing for long periods of time and difficulty and pain with getting up due to her knee disabilities, difficulty with grip due to her bilateral hand and finger disabilities, and pain and discomfort with left elbow flexion and pronation.  The January 2013 examiner also found that she had moderate discomfort with doing daily work due to her GERD.  Given these findings, along with the Veteran's competent and credible statements that pain from her service-connected disabilities affects her sleep and ability to concentrate, and resolving reasonable doubt in the Veteran's favor, the Board finds that her service-connected disabilities prevent her from securing or following a substantially gainful occupation consistent with her education and occupational experience.  Entitlement to a TDIU is therefore granted from December 12, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (a).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective December 12, 2012.


REMAND

From November 17, 2010, to December 11, 2012, the Veteran fails to meet the threshold rating requirements of 38 C.F.R. § 4.16(a) because her combined disability rating was only 60 percent.  Nevertheless, as in this case, when a claimant is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation Service for extraschedular consideration of entitlement to a TDIU.  See 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance.  Anderson v. Shinseki, 22 Vet. App. 423, 426 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director of Compensation Service the matter of whether a TDIU is warranted on an extraschedular basis from November 17, 2010, to December 11, 2012, pursuant to 38 C.F.R. § 4.16(b).  
2.  Then readjudicate the issue on appeal, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


